Case 8:18-cv-01888-JLS-KES Document 207 Filed 03/08/21 Page 1 of 2 Page ID #:7911



   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                           CENTRAL DISTRICT OF CALIFORNIA
  10
  11    ARAMARK MANAGEMENT, LLC,                         Case No. 8:18-cv-01888-JLS-KES
  12    et al.,
  13                   Plaintiffs,                    ORDER ACCEPTING REPORT AND
                                                        RECOMMENDATION OF U.S.
  14              v.                                       MAGISTRATE JUDGE
  15    STEVE BORGQUIST, et al.,
  16                   Defendants.
  17
  18
  19          Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the
  20   records and files herein, along with the Report and Recommendation of the United
  21   States Magistrate Judge. (Dkt. 198.) Further, the Court has engaged in a de novo
  22   review of those portions of the Report and Recommendation to which objections
  23   have been made. (Dkt. 201.) The Court accepts the findings, conclusions, and
  24   recommendations of the United States Magistrate Judge.
  25          IT IS THEREFORE ORDERED that:
  26          (1)      At trial, the jury will be instructed to presume that the emails Steve
  27   and Brent Borgquist deleted in late June or early July 2018 were unfavorable to
  28
Case 8:18-cv-01888-JLS-KES Document 207 Filed 03/08/21 Page 2 of 2 Page ID #:7912



   1   Defendants.
   2         (2)     At trial, the jury will be instructed that: (a) the jury should decide if the
   3   Borgquists deleted text messages, recycled Brent’s Dell laptop, and traded in
   4   Brent’s iPhone with the intent to deprive Plaintiffs of their use in litigation; and
   5   (b) if so, the jury should presume any ESI on those devices was unfavorable to
   6   Defendants.
   7         (3)     The parties shall submit proposed jury instructions on the above issues
   8   pursuant to the Court’s standard pre-trial procedures.
   9         (4)     Defendants, the law firm of current defense counsel, and the law firm
  10   of former defense counsel Mr. Lattin are jointly and severally liable for the
  11   reasonable expenses Plaintiffs incurred in bringing the instant motion.
  12         (5)     If Plaintiffs wish to have Steve Borgquist’s iPhone reexamined by
  13   Driven or another mutually agreed-upon vendor, Defendants and the law firm of
  14   current defense counsel shall pay the reasonable expenses of conducting such an
  15   examination.
  16         (6)     If Plaintiffs wish to further depose Steve Borgquist about the box of
  17   documents in his garage, the law firm of former defense counsel Mr. Lattin should
  18   pay any reasonable expenses incurred in conducting such a deposition, including
  19   attorney’s fees.
  20         (7)     Within fourteen (14) days of the date of this Order, Plaintiffs shall file
  21   a status report advising whether: (a) Plaintiffs wish to conduct the further discovery
  22   allowed by this order; and (b) after meeting and conferring with current and former
  23   defense counsel, whether the parties agree on the reasonable amount of expenses
  24   Plaintiffs incurred in bringing the instant motion and will incur in conducting the
  25   further discovery.
  26   DATED: March 08, 2021             ____________________________________
  27                                          JOSEPHINE L. STATON
                                              UNITED STATES DISTRICT JUDGE
  28
                                                    2
